PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Silbond Corporation
Application No. 16/573,794
Filed: 17 Sep 2019
Patent No. 11,161,941
Issued: 2 Nov 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 003318USDIV01


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed February 2, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 0 days to 49 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On November 2, 2021, the above-identified application issued into U.S. Patent No. 11,161,941. The patent issued with a PTA of 0 days. The PTA of 0 days was based on 52 days of “A” delay, reduced by 85 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed with a one month extension of time.

The present petition

Patentee avers that he was improperly assessed 82 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on August 13, 2021, subsequent to a Notice of Allowance mailed April 19, 2021.  According to Patentee, he should not have been assessed any Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 82 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed August 13, 2021, subsequent to the Notice of Allowance mailed April 19, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus 

Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  Here, the Office mailed a Notice to File Corrected Application Papers on            July 14, 2021. In view thereof, for the Rule 312 Amendment filed August 13, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
52 + 0 + 0 – 0 – 3 = 49

Conclusion

Patentee is entitled to PTA of forty-nine (49) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 52 + 0 + 0 – 0 – 3 = 49 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by forty-nine (49) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction










UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,161,941
		DATED            :  November 2, 2021
		INVENTOR(S) :  Warnshuis et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days.

      Delete the phrase “by 0 days” and insert – by 49 days--